Citation Nr: 1047738	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative changes of 
the right knee.

2.  Entitlement to service connection for degenerative changes of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to December 1983.  
He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The issue of service connection for degenerative changes of the 
lumbar spine, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The weight of the credible and competent evidence establishes 
that the Veteran's degenerative joint disease (DJD) of the right 
knee was not incurred in or aggravated by any incident during a 
period of active service, active duty for training, or inactive 
duty for training.  


CONCLUSION OF LAW

The Veteran does not have a current right knee disorder due to 
disease or injury that was incurred in or aggravated by active 
service, active duty for training, or inactive duty for training.  
38 U.S.C.A. §§ 101, 1101, 1111, 1131, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2005 that was 
issued prior to the initial RO decision in this matter.  The 
letter provided information as to what evidence was required to 
substantiate the claim and of the division of responsibilities 
between VA and a claimant in developing an appeal.  Moreover, a 
December 2006 letter informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  The claim was thereafter 
readjudicated.  Accordingly, any timing deficiency has here been 
appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  
Accordingly, no further development is required with respect to 
the duty to notify.

The Board finds that all necessary development has been 
accomplished here, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence pertinent to the Veteran's 
claim.  

Also, the Veteran was afforded a VA examination in January 2008.  
The Board finds that the VA examination is adequate because, as 
shown below, it was based upon consideration of the Veteran's 
pertinent medical history, his lay assertions and current 
complaints, and because it describes the claimed right knee 
disorder in detail sufficient to allow the Board to make a fully 
informed determination.  Barr v. Nicholson, 21 Vet. App. 303 
(2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   
Although the VA examiner did not specifically provide an opinion 
regarding aggravation, the credible and competent evidence, as 
discussed below, does not indicate that the Veteran has a 
preexisting right knee disorder aggravated by service.  The Board 
accordingly finds no reason to remand for further examination.    
See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends that service connection is warranted for 
degenerative changes of the right knee.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (IDT) during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of duty. 38 
U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2010). 
Service connection may accordingly be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training, or from injury incurred or 
aggravated while performing inactive duty training.  See 38 
U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002).

For periods of active duty (as distinguished from ACDUTRA and 
IDT), a veteran is presumed to have been sound upon entry into 
active service, except as to defects, infirmities, or disorders 
noted at the time of the acceptance, examination, or enrollment, 
or where clear and unmistakable evidence demonstrates that the 
condition existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  The Veteran is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  See 
VAOPGCPREC 3-2003.  

In Wagner v. Principi, the Federal Circuit Court held that, when 
no preexisting condition is noted upon entry into active duty, a 
veteran is presumed to have been sound upon entry, and the burden 
then shifts to VA to rebut the presumption of soundness.  370 
F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the 
Federal Circuit Court in Wagner, to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, there must be clear and 
unmistakable evidence that (1) a veteran' s disability existed 
prior to service, and (2) that the preexisting disability was not 
aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  
The second prong may be rebutted with clear and unmistakable 
evidence establishing that either (1) the disability underwent no 
increase in severity during service, or (2) any increase in 
severity was due to the natural progression of the condition.  
See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing 
Wagner, 370 F.3d at 1096).  By "clear and unmistakable 
evidence" is meant that which cannot be misunderstood or 
misinterpreted; it is that which is undebatable.  Vanerson v. 
West, 12 Vet. App. 254 (1999).  

If a condition preexisted a period of active service, that 
preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Active duty for training is defined as full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22).  Inactive duty for training, by comparison, 
is defined as other than full-time training performed by 
Reserves.  38 U.S.C.A. § 101(23).  Service connection may be 
granted for injuries incurred while on IDT, but not for disease.  
38 U.S.C.A. § 101(24).  

For periods of ACDUTRA and IDT, the presumption of sound 
condition does not apply if an entrance examination was not 
performed prior to that period of service.  Moreover, the 
presumption of aggravation is not applicable to a period of 
activity duty for training or inactive duty for training.  Smith 
v. Shinseki, No. 08-1667, 2010 WL 3222811 (August 17, 2010).  
Rather, the claimant bears the burden of proving both that (1) 
the preexisting disability worsened (underwent a permanent 
increase in disability) during service, and (2) "that such 
worsening was beyond the natural progression of the disease."  
Donnellan v. Shinseki, No. 07-2041 (November 17, 2010).

Otherwise, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection on a presumptive basis, however, is 
not warranted for periods of ACDUTRA or IDT.  Smith v. 
Shinseki, 2010 WL 3222811 (Vet. App. 2010).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis if (1) the layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  A layperson can also speak to etiology in some 
limited circumstances in which nexus is obvious merely through 
lay observation, such as a fall leading to a broken leg.  
Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Here, the Board finds that the weight of the evidence is against 
the claim of service connection for a right knee disorder.  

The Veteran had a period of active duty from July 1983 to 
December 1983.  At his May 1983 service entrance examination, he 
reported a history of right knee surgery in 1980 with "no 
problems now."  Physical examination of the lower extremities was 
normal.  The STRs for this period of active duty are otherwise 
silent for complaints or treatment related to the right knee.  In 
fact, the Veteran does not attribute a current right knee 
disorder to any incident or injury during this period of active 
duty.  

After this period of active duty, the Veteran continued to 
perform ACDUTRA and IDT with the National Guard.  The Veteran has 
attributed his current right knee disorder to two separate 
incidents during his IDT.

First, at an October 2005 VA examination, the Veteran indicated 
that he injured his right knee during physical training in 1995.  
However, the evidence does not reveal a right knee injury at that 
time.  Rather, it shows that the Veteran had right foot (rather 
than knee) symptomatology at that time.  The STRs reveal that the 
Veteran was put on temporary profile in May 1995 related to his 
history of right knee surgery, now with incapacitating right foot 
pain, "history unknown."  Private treatment records from that 
time period likewise show complaints of right foot pain.  
Likewise, the Veteran complained of right foot trouble during a 
January 1996 National Guard periodic examination.  With regard to 
the right knee, by contrast, the Veteran denied a history of knee 
complaints.  He again noted a history of prior knee surgery in 
1980, but he reported "no problems" since.  

Again, the presumption of soundness is not applicable here, as an 
enlistment examination did not precede the service in question.  
Thus, the standard of proof in determining whether a right knee 
disorder preexisted and was aggravated by service is simply that 
of the preponderance of the evidence.  The record clearly shows a 
history of right knee surgery in 1980.  Thus, a preexisting 
disability is here shown by a preponderance of the evidence.  
However, the pertinent evidence establishes that the Veteran had 
right foot symptomatology, but no right knee injuries or 
complaints, related to any period of IDT in 1995.  Accordingly, 
aggravation of a preexisting right knee disability is not shown 
here.  Therefore, service connection is not possible on this 
basis.

The Veteran's next, and primary, contention is that his right 
knee was aggravated by an accident during IDT in November 2003.  

By way of reference, the Board points out that private treatment 
records reveal right knee surgery in October 1997, involving 
arthroscopy and meniscectomy related to internal derangement and 
torn medial meniscus.  In November 1998, the Veteran was put on 
permanent physical profile as a result of the two right knee 
surgeries.  An L-2 PULHES profile was assigned.  A January 2001 
National Guard physical examination establishes that the Veteran 
had a history of two prior knee surgeries and was on permanent 
walking profile for DJD of the right knee.  The L-2 PULHES 
profile was continued.  
 
Of significance, an entrance examination was not performed 
immediately prior to the Veteran's November 2003 IDT.  Therefore, 
he is not entitled to the presumption of sound condition for that 
period of service.  See Smith, No. 08-1667.  In any event, the 
prior, October 1997 private treatment records clearly show a 
history of a right knee disorder.  

With regard to the claimed accident, the STRs confirm that the 
Veteran was struck by another vehicle during a tactical road 
march in November 2003.  Accordingly, the central remaining issue 
is whether the Veteran has met his burden of showing that the 
right knee condition, which preexisted the November 2003 period 
of inactive duty for training, underwent a permanent increase in 
disability not beyond the natural progress of the disease.  See 
id.  

The records following the November 2003 accident show no 
complaints of any symptoms related to the right knee.  At an 
emergency room shortly after the accident, he complained of 
shoulder and back pain.  Likewise, a report of medical assessment 
from December 2004 reveals complaints of wrist, shoulder, and low 
back treatment, and limitations due to these.  The Board points 
out that the report of medical assessment does not refer to the 
right knee.  

The file also contains several sworn witness statements 
describing the November 2003 accident.  According to one witness, 
the Veteran complained that his shoulder and back were hurting 
immediately after the accident.  Another witness recalled the 
Veteran complaining of shoulder pain.  

In connection with Medical Evaluation Board (MEB) proceedings, 
the Veteran underwent a physical examination in November 2004.  A 
narrative summary reveals the Veteran's complaints of wrist, 
shoulder, and low back pain after being struck from behind by a 
military vehicle.  By comparison, the narrative summary briefly 
notes that the Veteran had been on permanent profile for his 
right knee due to having a history of two surgeries.  The Board 
finds that this November 2004 physical examination is highly 
probative because it specifically distinguishes between wrist, 
shoulder and low back pain, which were attributed to the November 
2003 accident, and the right knee pain, which was attributed to 
the history of two prior surgeries.  This is consistent with an 
April 2005 addendum, which indicates that the Veteran had right 
knee pain secondary to degenerative changes.  

Also in connection with the MEB proceedings, an orthopedic 
surgeon reviewed the matter in December 2004.  The orthopedic 
surgeon endorsed that the right knee degenerative changes were 
not permanently aggravated by service.  The orthopedic surgeon 
inaccurately indicated that the disorder did not preexist.  In 
light of this incorrect factual determination, the orthopedic 
surgeon's conclusions are reduced in probative value.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Of 
note, however, the orthopedic surgeon associated the left 
shoulder, wrist, and low back, but not the right knee 
degenerative changes, to the November 2003 accident (and the 
subsequent treatment).  This distinction tends to weigh against a 
finding of right knee aggravation.  Finally, the orthopedic 
surgeon noted that the Veteran "may perform unlimited walking," 
which also indicates that the right knee had not undergone a 
permanent worsening.

The Veteran also completed a report of medical history in 
December 2004 in connection with the MEB proceedings.  He 
reported injuring his back in November 2003, but, with regard to 
the knee, he simply noted the prior surgeries in 1976 and 1993.  
In other words, the Veteran again failed to relate any knee 
injury to the November 2003 accident.  

Likewise, in April 2005, the Veteran underwent physical therapy 
for occasional right knee pain.  The Board points out that there 
is no reference to the November 2003 accident.  Rather, it notes 
that the Veteran had two prior surgeries (he could not recall the 
specific procedures) and that he was on a permanent walking 
profile.  

Finally, the STRs include a June 2005 Physical Evaluation Board's 
(PEB) determination.  The assessment was right knee degenerative 
changes with prior surgery in 1998, existing prior to service and 
with no evidence of permanent service aggravation.  

The Board finds, in summary, that the STRs weigh against the 
Veteran's claim.  Although he was injured as a result of a 
November 2003 accident, the records overwhelmingly show that he 
had no right knee complaints related to the accident.  The MEB 
and PEB proceedings concluded likewise.  

Also weighing against his claim, the Veteran underwent a VA 
examination in January 2008.  The VA examiner noted that he 
thoroughly reviewed the claims file.  During the clinical 
interview, the Veteran informed the VA examiner that he had knee 
(and low back pain) since the November 2003 accident.  He felt 
that his right knee was neglected because of the severity of the 
other injuries.  After performing a clinical evaluation, the VA 
examiner diagnosed DJD of the right knee.  With regard to the 
etiology of the disorder, the VA examiner opined that it was less 
likely than not that the disorder "ha[d] anything to do with [the 
Veteran's] active duty service."  The VA examiner explained that 
he had "no good data to support the opposite conclusion."  The VA 
examiner clarified that the Veteran "obviously" had disease 
during his service, but there was no history of medical treatment 
during service specifically for the knee.  Indeed, the Veteran 
himself could not identify any specific instances of treatment.  
Also, although the Veteran reported that he noticed knee pain at 
the time of the accident, this is not documented.  Furthermore, 
according to the VA examiner, DJD is degenerative in origin and 
"most likely" results from initial trauma so significant that it 
causes fracture or ligament/cartilage damage.  It did not appear 
to the VA examiner that the Veteran had such damage resulting 
from his injury.  

The Board recognizes that the VA examiner did not explicitly 
address the issue of aggravation.  The VA examiner, however, 
opined that the November 2003 accident did not have "anything to 
do with" the Veteran's right knee DJD.   The Board finds that 
this is a comprehensive conclusion reasonably encompassing the 
issue of aggravation.  Moreover, the VA examiner supported this 
opinion by accurately pointing out that the STRs revealed no 
complaints or treatment related to the right knee after the 
accident.  Thus, the Board finds that the VA examiner's opinion 
adequately addresses the issue of aggravation when considered in 
the context of the evidentiary record as a whole.  

The Board also recognizes that the VA examiner indicated that 
there was "no good data" to support an opposite conclusion.  
Having inadequate factual information is an adequate basis for an 
opinion where, as here, there is no indication of outstanding 
records.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

In summary, the January 2008 VA examiner's opinion, with specific 
regard to the right knee, is fully articulated with clear 
conclusions based on an accurate factual basis and supported by 
sound reasoning.  Therefore, it is carries significant probative 
value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

(The Veteran also underwent a VA examination in October 2005.  
The VA examiner, however, did not provide an etiology opinion.  
Therefore, the October 2005 VA examination is not pertinent to 
this issue.)  

In support of his claim, the Veteran provided his own opinion 
indicating that the preexisting right knee DJD was aggravated by 
his November 2003 accident.  For two reasons, however, his 
opinion lacks probative value.  

First, his assertions are not credible.  See Dalton v. Nicholson, 
21, Vet. App. 23 (2007) (the Board must determine whether lay 
evidence is credible).  In determining credibility, VA may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995).  

Here, the Veteran's own assertions are inconsistent with the 
remaining evidence of record.  As shown, the contemporaneous 
records, including the witness statements and medical treatment 
records, contradict the assertion made during the October 2005 VA 
examination that he had right knee symptoms following the 
accident.  

Second, the Veteran's own assertions are internally inconsistent.  
In particular, during an October 2005 VA examination, he 
attributed his right knee DJD to a 1995 training injury.  By 
contrast, he has at other times attributed the disorder to the 
November 2003 accident.  

In light of these inconsistencies, the Board finds that the 
Veteran's own assertions are too unreliable to be credible 
evidence supporting his claim.  See Dalton, 21, Vet. App. 23; 
Caluza, 7 Vet. App. at 511.  

For these reasons, the Board finds that the Veteran's lay 
statements have no probative value insofar as they are not found 
to be credible.  Moreover, even if assigned some probative value, 
they are nevertheless outweighed by the highly probative evidence 
discussed above.  

In conclusion, the Board finds after careful review of the entire 
record that the weight of the credible and probative evidence is 
against the Veteran's claim of service connection for a right 
knee disorder.  The evidence, in summary, shows that the Veteran 
had DJD of the right knee prior to a November 2003 accident 
during a period of IDT.  The weight of the evidence establishes 
that there was no permanent worsening of the disorder.  Thus, the 
Veteran has not met his burden of showing that his preexisting 
right knee DJD was at least as likely as not worsened by the 
accident beyond the natural progression of the disease.  See 
Smith, No. 08-1667 (August 17, 2010); Donnellan, No. 07-2041 
(November 17, 2010).  
Accordingly, the claim is denied.  

In reaching the above conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a right knee disorder is denied.


REMAND

Upon review, the Board finds that the claim of service connection 
for a low back disorder must be remanded.  

The Veteran contends that he has low back pain caused or 
aggravated by a November 2003 accident during IDT.  The service 
treatment record establishes that he was involved in an accident 
in November 2003, where he was struck by another vehicle during a 
tactical road march.  Witness statements reveal that the Veteran 
complained of low back pain immediately after the accident.  He 
also went to the emergency room shortly after the accident with 
complaints that included back pain.  X-rays were taken revealing 
mild degenerative changes in the lower lumbar spine, especially 
at L5-S1.  The Veteran continued to undergo treatment during 
service related to complaints of low back pain.  A private MRI 
from March 2004 revealed some very minimal desiccation and very 
mild osteophyte formation without significant associated spinal 
canal or neural foraminal stenosis at L2-3, and some mild facet 
degenerative changes at L4-5 and L5-S1.  In June 2004, the 
Veteran complained of low back pain for 8 months.  The assessment 
was chronic low back pain.  He received multiple epidural steroid 
injections (ESI).  

According to a November 2004 Medical Evaluation Board (MEB) 
physical examination, the Veteran reported back pain that "was 
exacerbated, or began," after the November 2003 accident.  The 
assessment was low back pain secondary to degenerative changes 
with exacerbation with the November 2003 injury.  The MEB 
assessment, however, was that the disorder "existed prior to 
service," and was not "permanently aggravated by service."  
Likewise, a June 2005 Physical Evaluation Board (PEB) concluded 
that the Veteran had low back pain secondary to degenerative 
changes.  The PEB detailed that medical records showed continued 
complaints after the injury, but that prior medical records did 
not indicate back pain.  There was no evidence that the 
degeneration was the result of the accident; degeneration is a 
natural progressive process.  The PEB, however, endorsed that the 
disorder was "incurred in or aggravated" while the Veteran was 
entitled to basic pay.  

The STRs, in short, show that the Veteran had degenerative 
changes of the lumbar spine preexisting the November 2003 
accident.  He had no complaints, however, until after the 
accident.  The STRs contain conflicting medical conclusions 
regarding whether the November 2003 accident permanently worsened 
the disorder.  

In connection with his claim, the Veteran underwent a VA 
examination in January 2008.  The VA examiner opined that it was 
less likely than not that the Veteran's degenerative disc disease 
(DDD) of the lumbar "ha[d] anything to do with [the Veteran's] 
active duty service."  The VA examiner, however, inaccurately 
wrote that the Veteran had no medical treatment specifically for 
the back during service.  The VA examiner also inaccurately 
observed that it was "not documented" that the Veteran had 
complaints of low back pain at the time of the accident.  The 
Board finds that the VA examiner's opinion is not adequate in 
light of this inaccurate factual basis.  

In summary, the evidence of record indicates that the Veteran's 
preexisting low back disorder may have been aggravated by the 
November 2003 accident.  The record, however, lacks sufficient 
competent evidence upon which to make a decision on the issue.  
Accordingly, remand for a VA examination is necessary.  See 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  



Accordingly, the matter is REMANDED for the following action:

1. After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should schedule the Veteran 
for an appropriate VA examination.  The 
entire claims file, including a copy of this 
remand, must be made available to the 
examiner for review.  

The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and also undertake any indicated 
studies.  Then, based on the record review and 
examination results, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
low back disorder (diagnosed in January 2008 
as degenerative disc disease of the lumbar 
spine) was aggravated by a November 2003 
accident during a period of IDT.  The examiner 
is asked to specify whether (1) the 
preexisting low back disorder worsened 
(underwent a permanent increase in disability) 
during service, and (2) whether any worsening 
was beyond the natural progression of the 
disease.  In making these determinations, the 
examiner should understand that the November 
2003 accident is confirmed by the Veteran's 
service records.  

The examiner should prepare a report setting 
forth all examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  It is imperative that 
the examiner offer a detailed analysis for 
all conclusions and opinions reached, 
supported by specific references to the 
Veteran's claims file, including the in-
service and post-service medical records, and 
the Veteran's lay assertions.  

2.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority and addressing all relevant theories 
of entitlement.  If any benefit sought on 
appeal remains denied, the RO should furnish 
to the Veteran and his representative, if any, 
an appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


